In re Louisiana State University Medical Center Health Sciences Center; Lallie Kemp Medical Center; Bridges, Charlie Dr.; Louisiana State of; Bridges, Charlie APMC; Mikdadi, Giath Dr.; — Defendants); Applying for Supervisory and/or Remedial Writs, Parish of Tangipahoa, 21st Judicial District Court Div. B, No. 2005-001845; to the Court of Appeal, First Circuit, No. 2008 CW 0718.
Denied. As observed by the court of appeal, it appears the constitutional issue is moot. To the extent it is not moot, relators will have an adequate opportunity to seek review of the standing issue if and when the trial court addresses constitutionality. See Greater New Orleans Expressway Commission v. Hon. Rebecca M. Olivier, 04-2147 (La.1/19/05), 892 So.2d 570.